DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Newly submitted claims 23-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  
This application contains claims directed to the following patentably distinct species: 
Species 1, claims 1-16, 27, and 28, directed to a species shown in Figure 3; and 
Species 2, claims 23-26, directed to a species shown in Figures 8a-8c. 
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim no claim is generic.

(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(c) the prior art applicable to one invention would not likely be applicable to another invention. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Information Disclosure Statement
The Examiner notes that the Applicant has filed an eleventh Information Disclosure Statements (IDS) that contain 590 US Patent documents, 57 Foreign Patent references, and 276 Non-Patent Literature references. This brings the total cited references to 4,649 US Patent documents, 337 Foreign Patent references, and 2,152 Non-Patent Literature references. In the 7,138 references cited were found ten 102 or 103 references. It appears that the Applicant is trying to hide relevant references (i.e. the ten 102 and 103 references) by burying them in the 7,138 other references that have little or no relationship to the present invention. Applicant is invited to point out any 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Illumination system in claims 1, 3-6, 8, 9, 11, 12, and 23;
purge system in claim 7; and
control system in claims 13-15;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically:
the Illumination system is interpreted as one or more ultraviolet source as seen in Figures 3 and 4a, and equivalents thereof;
the purge system is a purge gas 57 with a valve 56 as seen in Figure 5c and equivalents thereof; and
the control system is a controller 54 that controls a valve 56 as seen in Figure 5c, and equivalents thereof. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 23-26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 23, and 28 and their dependent claims include the limitation “wherein the illumination system is configured to limit the electromagnetic radiation hitting the substrate rack such that a reduced amount of electromagnetic radiation is received by the substrate rack as compared to the electromagnetic radiation received by the at least one of the substrates”. It is unclear how the illumination system is configured to limit the electromagnetic radiation hitting the substrate rack such that a reduced amount of electromagnetic radiation is received by the substrate rack as compared to the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimamoto et al, US Patent Application Publication 2014/0287595 A1.
Shimamoto et al teaches:
Regarding claim 1, a substrate processing apparatus 202 comprising: a reaction chamber 201; and a substrate rack 217 for providing a plurality of substrates 200 in the reaction chamber, the substrate rack comprising a plurality of spaced apart substrate holding provisions configured to hold the plurality of substrates in a spaced apart relationship (Figure 1), wherein the apparatus comprises an illumination system 207 constructed and arranged to irradiate ultraviolet radiation having a wavelength in a range from 10 to 200 nanometer which includes 100 to 500 nanometers (Paragraph 
The limitation wherein the illumination system is configured to limit the electromagnetic radiation hitting the substrate rack such that a reduced amount of electromagnetic radiation is received by the substrate rack as compared to the electromagnetic radiation received by the at least one of the substrates is an intended use of the apparatus. Furthermore, it has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. Shimamoto et al is capable of functioning in the claimed manner by rotating the substrate rack (as taught in paragraph 0085 of the specification of the present invention) or by having the area of the substrate rack smaller than that of the at least one of the substrates surfaces such that a reduced amount of electromagnetic radiation is received by the substrate rack as compared to the electromagnetic radiation received by the at least one of the substrates.

Regarding claim 3, the apparatus is provided with a substrate rack rotating device 267 constructed and arranged to rotate the substrate rack 217 around a vertical axis and the illumination system 207 is arranged horizontally displaced from said vertical axis.  (Figure 1)
Regarding claim 4, the illumination system is constructed and arranged to limit the radiation beam emitted from a side of the substrate rack downwards to a top surface of the substrate held in the substrate rack such that under an average direction of the radiation beam is limited to an angle between 60 to 90 degrees with respect to a line perpendicular to the surface of the substrate.  (Figure 1) The Examiner notes that the illumination system of Shimamoto et al has the same structure as the claimed invention and as such, will provide an average direction of the radiation beam limited to an angle between 60 to 90 degrees with respect to a line perpendicular to the surface of the substrate. (Figure 1) 
Regarding claim 5, the illumination system is constructed and arranged to limit the radiation beam emitted from a side of the substrate rack downwards to a top surface of the substrate held in the substrate rack such that an average direction of the radiation beam is limited to an angle between 80 to 89.5 degrees with respect to a line perpendicular to the surface of the substrate. (Figure 1) The Examiner notes that the illumination system of Shimamoto et al has the same structure as the claimed invention and as such, the illumination system is constructed and arranged to limit the radiation 
Regarding claim 6, the illumination system is provided with a radiation transmitting surface (process tube 203) to direct the ultraviolet radiation to the substrates.  (Figure 1)
Regarding claim 7, the apparatus is provided with a purge system (purge gases via lines 232j-l and valves 243j-l) for purging a radiation transmitting surface in the reaction chamber.  
Regarding claim 8, the illumination system comprising the radiation transmitting surface (the inner surface of the process tube 203) is provided partially within the reaction chamber.  
Regarding claim 13, at least one injector 249a-249c is provided within the reaction chamber 201 for providing a fluid into the reaction chamber and the apparatus is provided with a control system 121 for controlling valves 243a-l for providing fluid in the reaction chamber so as to deposit a layer on the substrates.  
Regarding claim 15, the valve 243b, 243g, 243h for providing fluid to the reaction chamber is connected to a fluid storage via pipes 232b, 232g, 232h, comprising an oxidizing fluid H2O, O3, O2.  
Claims 1-10, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miya et al, US Patent Application Publication 2010/0087069 A1.
Miya et al teaches:
Regarding claim 1, a substrate processing apparatus 202 comprising: a reaction chamber 201; and a substrate rack 217 for providing a plurality of substrates 200 in the reaction chamber, the substrate rack comprising a plurality of spaced apart substrate holding provisions configured to hold the plurality of substrates in a spaced apart relationship (Figure 5), wherein the apparatus comprises an illumination system 310, 510 constructed and arranged to irradiate ultraviolet radiation with a wavelength of 146 nm, 172 nm, 183 nm; 222 nm, 308 nm, 248 nm, and 258 nm all of which are in the range of  100 to 500 nanometers (Paragraph 0112) via supply holes 248b onto a top surface of at least one of the substrates in the substrate rack from a side of the substrate rack (Figure 11-13).  
The limitation wherein the illumination system is configured to limit the electromagnetic radiation hitting the substrate rack such that a reduced amount of electromagnetic radiation is received by the substrate rack as compared to the electromagnetic radiation received by the at least one of the substrates is an intended use of the apparatus. Furthermore, it has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does 
Regarding claim 2, the apparatus comprises a heater 207 for heating the substrates in the reaction chamber.  
Regarding claim 3, the apparatus is arranged to rotate the substrate rack 217 around a vertical axis and the illumination system 310, 510 is arranged horizontally displaced from said vertical axis.  (Figure 5)
Regarding claim 4, the illumination system is constructed and arranged to limit the radiation beam emitted from a side of the substrate rack downwards to a top surface of the substrate held in the substrate rack such that under an average direction of the radiation beam is limited to an angle between 60 to 90 degrees with respect to a line perpendicular to the surface of the substrate.  (Figure 5, and 11-13)  The Examiner notes that the illumination system will radiate at an angle centered on 90 degrees with light spreading above and below 90 degrees up to about 0 to 180 degrees depending on the size of the supply holes, the spacing of the source from the supply hole, and the space between the nozzle 233b and the rack 217. Any spacing between the nozzle 
Regarding claim 5, the illumination system is constructed and arranged to limit the radiation beam emitted from a side of the substrate rack downwards to a top surface of the substrate held in the substrate rack such that an average direction of the radiation beam is limited to an angle between 80 to 89.5 degrees with respect to a line perpendicular to the surface of the substrate. (Figure 5, and 11-13) 
The Examiner notes that the illumination system of Miya et al has the same structure as the claimed invention and as such, the illumination system is constructed and arranged to limit the radiation beam emitted from a side of the substrate rack downwards to a top surface of the substrate held in the substrate rack such that an average direction of the radiation beam is limited to an angle between 80 to 89.5 degrees with respect to a line perpendicular to the surface of the substrate.
Regarding claim 6, the illumination system is provided with a radiation transmitting surface 520 or reflective surface (the inner surface of the nozzle 233b) to direct the ultraviolet radiation to the substrates. (Figure 12-13)
Regarding claim 7, the apparatus is provided with a purge system (purge gas via line 234b and valve 243d) for purging a radiation transmitting or reflecting surface in the reaction chamber.  
Regarding claim 8, the illumination system comprising the radiation transmitting surface 520 and the reflective surface (the inner surface of the nozzle 233b) is provided 
Regarding claim 9, at least one injector 233b is provided within the reaction chamber for providing a fluid into the reaction chamber and the illumination system is constructed and arranged to provide the radiation through the injector to the substrates. (See Figures 12-13) 
Regarding claim 10, the apparatus is constructed and arranged to provide a purge gas via line 234b or processing gas via line 232b through the injector 233b.  
Regarding claim 12, the illumination system comprises a tube lamp 510, wherein the tube lamp comprises openings 248b configured to direct the ultraviolet radiation towards the substrates 200.
Regarding claim 13, at least one injector 233a-b is provided within the reaction chamber 201 for providing a fluid into the reaction chamber and the apparatus is provided with a control system 280 for controlling valves 243a-b for providing fluid in the reaction chamber so as to deposit a layer on the substrates.  
Regarding claim 15, the valve 234b for providing fluid to the reaction chamber is connected to a fluid storage via pipes 232b, comprising an oxidizing fluid O2 and the control system 280 controls the valves 243b to provide the oxidizing fluid in the reaction chamber so as to oxidize a layer deposited on the radiation transmitting or reflecting surface to improve the transmissivity of the layer.  
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohdaira et al, US Patent Application Publication 2005/0263719 A1.
Ohdaira et al teaches:

The limitation wherein the illumination system is configured to limit the electromagnetic radiation hitting the substrate rack such that a reduced amount of electromagnetic radiation is received by the substrate rack as compared to the electromagnetic radiation received by the at least one of the substrates is an intended use of the apparatus. Furthermore, it has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. Ohdaira et al is capable of functioning in the claimed manner by having the area of the substrate rack 
Regarding claim 2, the apparatus comprises a heater 23 for heating the substrates 42 in the reaction chamber (Figure 3).  
Regarding claim 3, the apparatus is provided with a substrate rack rotating device 24, 25 constructed and arranged to rotate the substrate rack 22 around a vertical axis and the illumination system 207 is arranged horizontally displaced from said vertical axis.  (Figure 3)
Regarding claim 6, the illumination system is provided with a reflective surface 4 to direct the ultraviolet radiation to the substrates. (Figure 3)
Regarding claim 7, the apparatus is provided with a purge system (purge gas G1 and valve) for purging a radiation transmitting surface in the reaction chamber. (Figure 3)  
Regarding claim 8, the illumination system 101 comprising the reflecting surface 4 is provided within the reaction chamber 21.  
Claims 1, 2, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMillan et al, US Patent 5,119,760.
McMillan et al teaches:
Regarding claim 1, a substrate processing apparatus 1 comprising: a reaction chamber; and a substrate rack 4 for providing a plurality of substrates 6 in the reaction chamber, the substrate rack comprising a plurality of spaced apart substrate holding 
The limitation wherein the illumination system is configured to limit the electromagnetic radiation hitting the substrate rack such that a reduced amount of electromagnetic radiation is received by the substrate rack as compared to the electromagnetic radiation received by the at least one of the substrates is an intended use of the apparatus. Furthermore, it has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. McMillan et al is capable of functioning in the claimed manner by having the area of the substrate rack exposed to the radiation smaller than that of the at least one of the substrates surfaces such that a reduced amount of electromagnetic radiation is received by the substrate 
Regarding claim 2, the apparatus comprises a heater 12 for heating the substrates in the reaction chamber.  
Regarding claim 6, the illumination system is provided with a radiation transmitting (the inner surface of the process tube 2 is a transmitting surface) to direct the ultraviolet radiation to the substrates. (Figure 1)
Regarding claim 8, the illumination system comprising the radiation transmitting surface (the inner surface of the process tube 2) is provided partially within the reaction chamber.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al, US Patent Application Publication 2014/0287595 A1, in view of Schuler et al, US Patent 6,399,022 B1.
Shimamoto et al was discussed above.
Shimamoto et al differs from the present invention in that Shimamoto et al does not teach that the illumination system has a helical shape to irradiate ultraviolet radiation to the substrates in the substrate rack from multiple sides.
Schuler et al teaches an illumination system 205 that has a helical shape to irradiate ultraviolet radiation from multiple sides.  (Figure 2)
The motivation for making the illumination system of Shimamoto et al helical in shape is to provide a specific shape of the illumination system as required but not disclosed by Shimamoto et al. Furthermore, it has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious. (See In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966) MPEP 2144.04.IV.B)
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al, US Patent Application Publication 2014/0287595 A1, in view of Eriguchi, US Patent 5,897,379.
Shimamoto et al was discussed above.
Shimamoto et al differs from the present invention in that Shimamoto et al does not teach the control system is provided with a program when run on the control system to improve the transmissivity of the radiation transmitting after a layer is deposited on the radiation transmitting or reflecting surface
Eriguchi teaches a method to improve the transmissivity of the radiation transmitting after a layer is deposited on the radiation transmitting surface. (Column 6 line 46 through column 7 line 6)  
The motivation for adding the cleaning method of Eriguchi to the controller of Shimamoto et al is to enable the cleaning of the reaction tube of Shimamoto et al as taught by Eriguchi. 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the cleaning method of Eriguchi to the controller of Shimamoto et al. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al, US Patent Application Publication 2014/0287595 A1, in view of Yamazaki, US Patent 6,784,033 B1.

Shimamoto et al differs from the present invention in that Shimamoto et al does not teach a valve for providing fluid to the reaction chamber is connected to a fluid storage comprising an etchant fluid and the controller controls the valve to provide the etchant in the reaction chamber so as to etch a layer deposited on the radiation transmitting or reflecting surface away to improve the transmissivity of the surface.
Yamazaki teaches valve 19b for providing fluid to the reaction chamber 10 is connected to a fluid storage 18b comprising an etchant fluid and a method in which the valve 19b is opened to provide the etchant in the reaction chamber 10 so as to etch a layer deposited on the radiation transmitting surface away to improve the transmissivity of the surface (Figure 3, Column 7 lines 34 through Column 8 line 4).
The motivation for adding the valve, etching gas, and cleaning method of Yamazaki to the apparatus of Shimamoto et al is to enable the cleaning of the reactor tube of Shimamoto et al by removing the deposited material with an etching gas as taught by Yamazaki.  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the valve and cleaning gas to the apparatus of Shimamoto et al and to add the cleaning method to the controller of Shimamoto et al in order to remove deposited material from the reactor tube of Shimamoto et al as taught by Yamazaki.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-16 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31, of copending Application No. 15/940,759 (‘759)(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘759 teaches the claimed structure and varies only in minor and obvious ways in view of Shimamoto et al, Miya et al, Schuler et al, Eriguchi, or Yamazaki, which are discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, of copending Application No. 16/797346 (‘346)(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘346 teaches the claimed structure and varies only in minor and obvious ways in view of Shimamoto et al, Miya et al, Schuler et al, Eriguchi, or Yamazaki, which are discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s amendment of claim 3 has overcome the specification objection.   The objection has been withdrawn. 
Applicant’s arguments, see arguments directed to Iwasaki et al starting on page 12, filed January 5, 2021, with respect to the rejection of claims 1-6, 8, 11, and 23 under 102(a)(1) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive.  
In regard to the IDS, the Applicant states “Applicant has not analyzed the references and has submitted them pursuant to Applicant's duty to disclose”. 37 C.F.R. 1.56   Duty to disclose information material to patentability requires (emphasis added):
(a) A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§ 1.97(b) -(d)  and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The Office encourages applicants to carefully examine:
(1) Prior art cited in search reports of a foreign patent office in a counterpart application, and
(2) The closest information over which individuals associated with the filing or prosecution of a patent application believe any pending claim patentably defines, to make sure that any material information contained therein is disclosed to the Office.
	

	In regard to the arguments directed to claim interpretation, the Examiner disagrees. Applicant has argued that an illumination system, purge system and control system are common and well known to one of ordinary skill in the art like "filters," "brakes," "clamp," "screwdriver," and "locks". This is not persuasive because filters, brakes, clamp, screwdriver and locks describe a specific structure with a specific function, the terms illumination system, purge system and control system do not. MPEP 2181(I)(A) also identifies the word “system” as a non-structural generic placeholder.  Thus, the interpretation is correct.

The Examiner notes that the apparatus shown in Figure 12 and discussed in paragraphs 0086-0087 of the specification is not taught by the art. Any amendment would need to claim all of the elements shown in Figure 12 and include the control process discussed in paragraph 0086-0087. Such an amendment would require further search and consideration.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art teaches the technological background of the invention.  The cited art contains patents that could be used to reject the claims under 35 USC § 102 or 103.  These rejections have not been made because they do not provide any additional or different teachings, and if they were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g))  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Jeffrie R Lund/Primary Examiner, Art Unit 1716